 


109 HRES 786 IH: Condemning the recent election of the Iranian Ambassador to the United Nations to the position of Vice-chair of the United Nations Disarmament Commission.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 786 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Ryun of Kansas (for himself, Mr. Tancredo, Mr. McCaul of Texas, Mr. McCotter, Mr. Schwarz of Michigan, Mr. Doolittle, and Mr. Foley) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the recent election of the Iranian Ambassador to the United Nations to the position of Vice-chair of the United Nations Disarmament Commission. 
 
 
Whereas Iran reportedly is accelerating its nuclear weapons program and claims to have mastered the technology for uranium enrichment; 
Whereas the United Nations Security Council has noted with serious concern Iran’s resumption of uranium enrichment-related activities and its suspension of cooperation with the International Atomic Energy Agency (IAEA) and underlined the importance of Iran re-establishing full and sustained suspension of all enrichment-related and reprocessing activities, including research and development; 
Whereas Iran has suspended its cooperation with the International Atomic Energy Agency (IAEA); 
Whereas on April 10, 2006, the United Nations Disarmament Commission elected the Iranian Ambassador to the United Nations as one of its Vice-chairs; 
Whereas the United Nations Disarmament Commission exists to promote disarmament and nuclear non-proliferation; and 
Whereas Iran’s election as one of the Vice-chairs of the United Nations Disarmament Commission may further undermine the Commission from effectively addressing nuclear threats: Now, therefore, be it 
 
That the House of Representatives condemns the United Nations Disarmament Commission’s election of the Iranian Ambassador to the United Nations to the position of Vice-chair of the Commission. 
 
